DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 12-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al (US 20080158357 A1) in view of Wang et al (US 20060181621 A1).

claim 1, Connell discloses a vehicular driver monitoring system (FIGS. 2A-2B), the vehicular driver monitoring system comprising: 
a camera disposed within an interior cabin of a vehicle equipped with the vehicular driver monitoring system, the camera viewing interior of the vehicle (FIGS. 2A-2B, camera 202), wherein the camera is operable to capture image data (see [0025], [0027]); 
an adjustable mirror disposed within the interior cabin of the vehicle (FIGS. 2A-2B, mirror 201 and controllable positioning unit 205), the adjustable mirror comprising a mirror reflector that reflects light incident thereat (FIGS. 2A-2B; see [0025]); 
wherein the camera views the adjustable mirror and captures image data based on light reflected by the mirror reflector of the adjustable mirror toward the camera (FIGS. 2A-2B; see [0025], [0027]); 
an electronic control unit (ECU) comprising electronic circuitry and associated software (FIGS. 2A-2B, processing unit 203; see [0027]);
wherein the electronic circuitry of the ECU comprises an image processor for processing image data captured by the camera (see [0027]); 
wherein, with a driver of the equipped vehicle sitting in a driver seat of the equipped vehicle, light reflected off a portion of the driver is reflected by the mirror reflector of the adjustable mirror toward the camera (FIGS. 2A-2B; see [0025], [0027]); and 
wherein the ECU, responsive to processing by the image processor of image data captured by the camera, adjusts the adjustable mirror so that a center region of the mirror reflector reflects the portion of the driver toward the camera (FIGS. 2A-2B; see [0025], [0027]).

However, Wang teaches the camera comprising a lens and an image sensor (FIG. 1, camera 100 comprising lens 108 and image sensor 106), wherein the image sensor comprises a two-dimensional array of at least one million photosensor elements arranged in a plurality of rows and columns (FIGS. 2-7; see [0001], [0009]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Connell using Wang’s teachings to include the camera comprising a lens and an image sensor, wherein the image sensor comprises a two-dimensional array of at least one million photosensor elements arranged in a plurality of rows and columns in order to improve image quality (Wang; Abstract).

As to claim 2, Connell as modified by Wang further discloses wherein the ECU, responsive to processing by the image processor of image data captured by the camera, adjusts the adjustable mirror to reflect the portion of the driver toward a center region the lens of the camera (FIGS. 2A-2B; see [0027]), and wherein the center region of the lens images light at the image sensor with reduced distortion as compared to perimeter regions of the lens (Note that this is well-known as admitted by the Applicant in [0013] of the specification).

As to claim 4, Connell as modified by Wang further discloses wherein the adjustable mirror is adjustable about at least two pivot axes (FIGS. 2A-2B, controllable positioning unit 205; see [0027]).

As to claim 5, Connell as modified by Wang further discloses wherein the adjustable mirror is adjustable at least about a horizontal pivot axis (FIGS. 2A-2B, controllable positioning unit 205; see [0027]).

As to claim 8, Connell as modified by Wang further discloses wherein the portion of the driver comprises the eyes of the driver (see [0027], driver's face; see [0029], driver's eyes location).

As to claim 9, Connell as modified by Wang further discloses wherein the vehicular driver monitoring system adjusts the adjustable mirror so that the center region of the mirror reflector reflects a different portion of the driver toward the lens of the camera (see [0027]).

As to claim 12, Connell as modified by Wang further discloses wherein the adjustable mirror comprises a pivotable mirror that is pivotable by the ECU to adjust a vertical and/or lateral position of the reflection of the portion of the driver at the lens of the camera (FIGS. 2A-2B, controllable positioning unit 205; see [0027]).

As to claim 13, Connell discloses a vehicular driver monitoring system (FIGS. 2A-2B), the vehicular driver monitoring system comprising: 
a camera disposed within an interior cabin of a vehicle equipped with the vehicular driver monitoring system, the camera viewing interior of the vehicle (FIGS. 2A-2B, camera 202), wherein the camera is operable to capture image data (see [0025], [0027]); 
(FIGS. 2A-2B, mirror 201 and controllable positioning unit 205), the adjustable mirror comprising a mirror reflector that reflects light incident thereat (FIGS. 2A-2B; see [0025], [0027]); 
wherein the camera views the adjustable mirror and captures image data based on light reflected by the mirror reflector of the adjustable mirror toward the camera (FIGS. 2A-2B; see [0025], [0027]); 
an electronic control unit (ECU) comprising electronic circuitry and associated software (FIGS. 2A-2B; see [0027]);
wherein the electronic circuitry of the ECU comprises an image processor for processing image data captured by the camera (see [0027]); 
wherein, with a driver of the equipped vehicle sitting in a driver seat of the equipped vehicle, light reflected off the head of the driver is reflected by the mirror reflector of the adjustable mirror toward the camera (FIGS. 2A-2B; see [0025], [0027]); 
wherein the ECU, responsive to processing by the image processor of image data captured by the camera, adjusts the adjustable mirror so that a center region of the mirror reflector reflects the head of the driver toward the camera (FIGS. 2A-2B; see [0027]); and 
wherein the adjustable mirror is pivotable at least about a horizontal pivot axis (FIGS. 2A-2B, controllable positioning unit 205; see [0027]).
Connell fails to explicitly disclose the camera comprising a lens and an image sensor, wherein the image sensor comprises a two-dimensional array of at least one million photosensor elements arranged in a plurality of rows and columns.
However, Wang teaches the camera comprising a lens and an image sensor (FIG. 1, camera 100 comprising lens 108 and image sensor 106), wherein the image sensor comprises (FIGS. 2-7; see [0001], [0009]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Connell using Wang’s teachings to include the camera comprising a lens and an image sensor, wherein the image sensor comprises a two-dimensional array of at least one million photosensor elements arranged in a plurality of rows and columns in order to improve image quality (Wang; Abstract).

As to claim 16, Connell as modified by Wang further discloses wherein the ECU, responsive to processing by the image processor of image data captured by the camera, adjusts the adjustable mirror to reflect the head of the driver toward a center region the lens of the camera (FIGS. 2A-2B; see [0027]), and wherein the center region of the lens images light at the image sensor with reduced distortion as compared to perimeter regions of the lens (Note that this is well-known as admitted by the Applicant in [0013] of the specification).

As to claim 17, Connell as modified by Wang further discloses wherein the vehicular driver monitoring system adjusts the adjustable mirror to reflect a different portion of the driver toward the center region of the lens (see [0027]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al (US 20080158357 A1) in view of Wang et al (US 20060181621 A1) further in view of Lo (US 20100259629 A1).

claim 3, the combination of Connell and Wang fails to explicitly discloses wherein the adjustable mirror comprises a microelectromechanical system (MEMS) mirror.
However, Lo teaches a microelectromechanical system (MEMS) mirror (FIG. 2; see [0035]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Connell and Wang using Lo’s teachings to include a microelectromechanical system (MEMS) mirror in order to permit the reflective mirror to swing in a two-dimensional direction (Lo; [0011], [0018]).

Claims 6-7, 10-11, 14-15, 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al (US 20080158357 A1) in view of Wang et al (US 20060181621 A1) further in view of Howard (US 20150062089 A1).

As to claim 6, the combination of Connell and Wang fails to explicitly disclose wherein the ECU, via processing of captured image data, determines a deficiency in captured image data representative of the portion of the driver, and wherein the ECU, responsive to determining the deficiency in the captured image data, adjusts the adjustable mirror to reflect the portion of the driver from a first region of the lens toward a second region of the lens.
However, Howard teaches wherein the ECU, via processing of captured image data, determines a deficiency in captured image data representative of the portion of the driver, and wherein the ECU, responsive to determining the deficiency in the captured image data, adjusts the adjustable mirror to reflect the portion of the driver from a first region of the lens toward a second region of the lens (Howard; see FIG. 6, [0049], [0058]-[0059]).
(Howard; [0003], [0008]).

As to claim 7, the combination of Connell, Wang and Howard further discloses wherein the determined deficiency comprises an occlusion, and wherein the portion of the driver, when reflected toward the second region of the lens, is not occluded (Howard; see FIG. 6, [0049], [0058]-[0059]).

As to claim 10, the combination of Connell and Wang fails to explicitly disclose wherein the different portion of the driver comprises a hand of the driver.
However, Howard teaches wherein the different portion of the driver comprises a hand of the driver (FIG. 3, hand 306 of user 210; see [0052]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Connell and Wang using Howard’s teachings to include a hand of the driver in order to provide a system of motion (Howard; [0003], [0008]).

As to claim 11, the combination of Connell, Wang and Howard further discloses wherein the vehicular driver monitoring system adjusts the adjustable mirror to reflect the hand of the driver toward the center region of the lens responsive to determination of movement of the hand of the driver (Connell; see FIGS. 2A-2B and [0027]; Howard; see FIG. 3 and [0052]).

As to claim 14, the combination of Connell and Wang fails to explicitly disclose wherein the ECU, via processing of captured image data, determines a deficiency in captured image data representative of the head of the driver, and wherein the ECU, responsive to determining the deficiency in the captured image data, adjusts the adjustable mirror to reflect the head of the driver toward a different region of the lens.
However, Howard teaches wherein the ECU, via processing of captured image data, determines a deficiency in captured image data representative of the head of the driver, and wherein the ECU, responsive to determining the deficiency in the captured image data, adjusts the adjustable mirror to reflect the head of the driver toward a different region of the lens (see FIG. 6, [0049], [0058]-[0059]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Connell and Wang using Howard’s teachings to include wherein the ECU, via processing of captured image data, determines a deficiency in captured image data representative of the head of the driver, and (Howard; [0003], [0008]).

As to claim 15, the combination of Connell, Wang and Howard further discloses wherein the determined deficiency comprises an occlusion, and wherein the head of the driver, when reflected toward the different region of the lens, is not occluded (Howard; see FIG. 6, [0049], [0058]-[0059]).

As to claim 18, the combination of Connell and Wang fails to explicitly disclose wherein the different portion of the driver comprises a hand of the driver.
However, Howard teaches wherein the different portion of the driver comprises a hand of the driver (FIG. 3, hand 306 of user 210; see [0052]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify the combination of Connell and Wang using Howard’s teachings to include a hand of the driver in order to provide a system of motion detection which requires only a single camera to gather video data from an obstructed viewpoint and to create a virtual touch screen for interpreting fine motor movements and translating them into computer instructions, thus to decrease complexity and cost (Howard; [0003], [0008]).

claim 19, the combination of Connell, Wang and Howard further discloses wherein the vehicular driver monitoring system adjusts the adjustable mirror to reflect the hand of the driver toward the center region of the lens responsive to determination of movement of the hand of the driver (Connell; see FIGS. 2A-2B and [0027]; Howard; see FIG. 3 and [0052]).

As to claim 20, Connell discloses a vehicular driver monitoring system, the vehicular driver monitoring system comprising: 
a camera disposed within an interior cabin of a vehicle equipped with the vehicular driver monitoring system, the camera viewing interior of the vehicle (FIGS. 2A-2B, camera 202), wherein the camera is operable to capture image data (see [0025], [0027]); 
an adjustable mirror disposed within the interior cabin of the vehicle (FIGS. 2A-2B, mirror 201 and controllable positioning unit 205), the adjustable mirror comprising a mirror reflector that reflects light incident thereat (FIGS. 2A-2B; see [0025], [0027]); 
wherein the camera views the adjustable mirror and captures image data based on light reflected by the mirror reflector of the adjustable mirror toward the camera (FIGS. 2A-2B; see [0025], [0027]); 
an electronic control unit (ECU) comprising electronic circuitry and associated software (FIGS. 2A-2B; see [0027]);
wherein the electronic circuitry of the ECU comprises an image processor for processing image data captured by the camera (see [0027]); 
wherein, with a driver of the equipped vehicle sitting in a driver seat of the equipped vehicle, light reflected off a portion of the driver is reflected by the mirror reflector of the adjustable mirror toward the camera (FIGS. 2A-2B; see [0025], [0027]); 
portion of the driver toward the camera (FIGS. 2A-2B; see [0025], [0027]); and 
wherein the adjustable mirror is vertically and laterally adjustable by the ECU (FIGS. 2A-2B, controllable positioning unit 205; see [0027]).
Connell fails to explicitly disclose the camera comprising a lens and an image sensor, wherein the image sensor comprises a two-dimensional array of at least one million photosensor elements arranged in a plurality of rows and columns; and that the portion of the driver comprises a hand of the driver.
However, Wang teaches the camera comprising a lens and an image sensor (FIG. 1, camera 100 comprising lens 108 and image sensor 106), wherein the image sensor comprises a two-dimensional array of at least one million photosensor elements arranged in a plurality of rows and columns (FIGS. 2-7; see [0001], [0009]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Connell using Wang’s teachings to include the camera comprising a lens and an image sensor, wherein the image sensor comprises a two-dimensional array of at least one million photosensor elements arranged in a plurality of rows and columns in order to improve image quality (Wang; Abstract).
The combination of Connell and Wang fails to explicitly disclose that the portion of the driver comprises a hand of the driver.
However, Howard teaches the portion of the driver comprises a hand of the driver (FIG. 3, hand 306 of user 210; see [0052]).
(Howard; [0003], [0008]).

As to claim 21, Connell as modified by Wang and Howard fails to explicitly disclose wherein the ECU, via processing of captured image data, determines a deficiency in captured image data representative of the hand of the driver, and wherein the ECU, responsive to determining the deficiency in the captured image data, adjusts the adjustable mirror to reflect the hand of the driver toward a different region of the lens.
However, Howard teaches wherein the ECU, via processing of captured image data, determines a deficiency in captured image data representative of the hand of the driver, and wherein the ECU, responsive to determining the deficiency in the captured image data, adjusts the adjustable mirror to reflect the hand of the driver toward a different region of the lens (see FIG. 6, [0049], [0058]-[0059]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Connell using Howard’s teachings to include wherein the ECU, via processing of captured image data, determines a deficiency in captured image data representative of the hand of the driver, and wherein the ECU, responsive to determining the deficiency in the captured image data, adjusts the adjustable mirror to reflect the hand of the driver toward a different region of the lens in order to provide a system of motion (Howard; [0003], [0008]).

As to claim 22, the combination of Connell, Wang and Howard further discloses wherein the determined deficiency comprises an occlusion, and wherein the hand of the driver, when reflected toward the different region of the lens, is not occluded (Howard; see FIG. 6, [0049], [0058]-[0059]).

As to claim 23, the combination of Connell, Wang and Howard further discloses, wherein the ECU, responsive to processing by the image processor of image data captured by the camera, adjusts the adjustable mirror to reflect the head of the driver toward a center region the lens of the camera (Cornell; FIGS. 2A-2B; see [0027]), and wherein the center region of the lens images light at the image sensor with reduced distortion as compared to perimeter regions of the lens (Note that this is well-known as admitted by the Applicant in [0013] of the specification).

As to claim 24, the combination of Connell, Wang and Howard further discloses, wherein the vehicular driver monitoring system adjusts the adjustable mirror to reflect a different portion of the driver toward the center region of the lens (Cornell; see [0027]).

As to claim 25, the combination of Connell, Wang and Howard further discloses wherein the vehicular driver monitoring system adjusts the adjustable mirror to reflect the different (Cornell; see [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Examiner, Art Unit 2482